DETAILED ACTION

Status of the Application

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the AFCP filed on 12/09/2021. AFCP claim amendments of 12/09/2021 are entered and are further amended with an examiner’s amendment provided below. Claims 1-5, 7, 9, and 11-20 are currently pending. The examiner’s amendment include amendments to claims 15, 16, and 19. Claims 1-5, 7, 9, and 11-20 are allowed.

Allowable Subject Matter

Claims 1-5, 7, 9, and 11-20 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


(Previously Presented) A resource reservation system, comprising: an information processing apparatus configured to manage reservation information of one or more resources; and an information processing terminal configured to acquire the reservation information from the information processing apparatus, the information processing apparatus comprising first circuitry configured to generate an image code including communication information necessary for obtaining the reservation information from the information processing apparatus, and cause the image code to be displayed on a display, the information processing terminal comprising second circuitry configured to receive the communication information generated by the first circuitry by causing the image code to be captured by a camera, wherein the information processing terminal is configured to acquire the reservation information from the information processing apparatus by using the communication information received by the second circuitry, wherein the second circuitry of the information processing terminal is configured to receive the image code including the communication information displayed on the display, wherein the first circuitry of the information processing apparatus is further configured to convert the communication information into the image code and generate the image code, wherein the first circuitry of the information processing apparatus is further configured to generate the image code converted from the communication information, in response to receiving, from a registration terminal, which is configured to receive a designation of at least one resource of the one or more resources, a request for provision of the communication information of a particular resource of the one or more resources, and wherein the first circuitry of the information processing apparatus is further configured to: accept a setting indicating a request for a management start of at least one resource of the one or more 

(Previously Presented) The resource reservation system according to claim 1, further comprising the display configured to display the image code including the communication information generated by the first circuitry.

(Previously Presented) The resource reservation system according to claim 2, further comprising the registration terminal, wherein the registration terminal is configured to display a web page of the information processing apparatus, and wherein the display is provided with the registration terminal.

(Previously Presented) The resource reservation system according to claim 1, wherein the second circuitry of the information processing terminal is further configured to acquire the reservation information from the information processing apparatus by using the received communication information.

(Previously Presented) The resource reservation system according to claim 1, wherein the communication information provided by the first circuitry of the information processing apparatus includes at least one of address information of the information processing apparatus, authentication information for authenticating the information processing terminal by the information processing apparatus, identification information of the at least one resource, and a name of the at least one resource.

(Cancelled).

(Previously Presented) The resource reservation system according to claim 1, wherein the first circuitry of the information processing apparatus is further configured to: encrypt the communication information; and provide the encrypted communication information.

(Cancelled).

(Previously Presented) The resource reservation system according to claim 3, wherein the second circuitry of the information processing terminal is further configured to: authenticate a user; and receive the image code including the communication information from the registration terminal, when authentication of the user is successful.

(Cancelled).

(Previously Presented) The resource reservation system according to claim 3, wherein the information processing apparatus is configured to cancel a reservation of the at least one resource of the one or more resources when the information processing apparatus does not receive a usage start notification of the at least one resource of the one or more resources from the information processing terminal before a particular time obtained. based on a start time of the reservation of the at least one resource of the one or more resources, and wherein the first circuitry of the information processing apparatus is further configured to start management relating to cancellation of the reservation of the at least one resource of the one or more resources, when the first circuitry of the information processing apparatus accepts the setting for requesting the management start of the at least one of the one or more resources from the registration terminal, and requests the reservation information from the information processing terminal.

(Previously Presented) The resource reservation system according to claim 1, further comprising a plurality of information processing terminals including the information processing terminal, wherein the information processing apparatus is configured to count a number of the plurality of information processing terminals based on identification information of the information processing terminals when the reservation information is requested together with the identification information of the information processing terminals from the information processing terminals, wherein when the counted number of the information processing terminals is larger than a predetermined number, the information processing apparatus is configured to output particular information indicating that the number of the information processing terminals is larger than the predetermined number, and wherein the information processing apparatus is configured to accept settings for the predetermined number of the information processing terminals.

(Previously Presented) The resource reservation system according to claim 1, wherein the one or more resources comprises at least a meeting room, wherein the information processing apparatus is a meeting management server configured to manage reservation information of the meeting room, wherein the information processing terminal is a meeting room terminal comprising an application for acquiring the reservation information from the meeting management server, the meeting room terminal being provided for each meeting room, 6Application No. 16/572,912 Reply to Final Office Action of October 13, 2021 wherein the first circuitry of the information processing apparatus is further configured to generate the image code as the communication information necessary for obtaining the reservation information from the information processing apparatus, wherein the second circuitry of the information processing terminal is configured to cause the camera to capture the image code, which is displayed on the registration terminal, wherein the meeting room terminal is configured to capture the image code with the camera, decode the communication information necessary for obtaining the reservation 

(Previously Presented) The resource reservation system according to claim 1, wherein the first circuitry of the information processing apparatus is further configured to generate the communication information, which includes a connection destination uniform resource locator (URL) and a management identification (ID) for managing at least one resource of the one or more resources, and wherein the second circuitry of the information processing terminal is further configured to receive the connection destination URL and the management ID included in the communication information, and transmit the management ID to the connection destination URL, to acquire from the information processing apparatus, the communication information for acquiring the reservation information for the at least one resource of the one or more resources associated with the management ID.

(Currently Amended) The resource reservation system according to claim 14, wherein the first circuitry of the information processing apparatus is further configured to: accept a designation of at least one resource of the one or more resources for which the information processing terminal can acquire the reservation information; and provide, to the information processing terminal, a result URL used by the information processing terminal to notify one of success and failure of acquisition of the communication information, in accordance with the management ID transmitted to the connection destination URL, wherein the second circuitry of the information processing terminal is further configured to transmit one of the success and the failure of the acquisition of the communication information to the result URL, and 8Application No. 16/572,912 Reply to Final Office Action of October 13, 2021 wherein when the success of the acquisition of the communication 

(Currently Amended) The resource reservation system according to claim 15, wherein in response to receiving the management ID for the connection destination URL, the first circuitry of the information processing apparatus is further configured to provide the communication information of a resource that does not record the success of acquiring the communication 

 (Previously Presented) The resource reservation system according to claim 14, wherein a web page, which the registration terminal acquires from the information processing apparatus and displays on the display, displays, for each meeting room, a reception button for accepting the setting indicating the request for the management start of the at least one resource of the one or more resources, and wherein in response to receiving a press of the reception button and a start of an acquisition request for the reservation information by the information processing terminal, the information processing apparatus is configured to start processing for transmitting the reservation information to the information processing terminal and cancel the reservation information when a use of the resource is not started for a predetermined time.

(Previously Presented) The resource reservation system according to claim 17, wherein the information processing apparatus is a meeting management server configured to manage the reservation information for a plurality of meeting rooms, wherein the information processing terminal is a reception terminal configured to acquire the reservation information from the meeting management server, display the acquired reservation information, and accept a start of use of a particular meeting room reserved with the acquired reservation information from a user of the meeting room, wherein the registration terminal is a user terminal communicable with the information processing apparatus and configured to display a setting screen for operating statuses of a 11Application No. 16/572,912 Reply to Final Office Action of October 13, 2021 plurality of information processing terminals corresponding to the plurality of meeting rooms, respectively, wherein the image code generated by the first circuitry of the information processing apparatus includes connection information for acquiring the reservation information from the meeting management server, wherein the information processing terminal is configured to start acquiring the reservation information from the meeting management server by using the connection information acquired by capturing the image code displayed on the registration terminal by using the camera, which is provided with the information processing terminal, and wherein the image code is a single image code, and the single image code is captured by each of the plurality of information processing terminals, so that the plurality of information processing terminals acquires the reservation information of the plurality of meeting rooms.

(Currently Amended) A terminal setting method performed by a resource reservation system comprising an information processing apparatus configured to manage reservation information of a resource and an information processing terminal configured to acquire the reservation information from the information processing apparatus, the method comprising: generating, by a first circuitry of the information processing apparatus, first circuitry of the information processing apparatus, a setting indicating a request for a management start of the resource from the registration terminal, permitting, by the first circuitry of the information processing apparatus, transmission of the reservation information to the information processing terminal based on the acceptance of the setting indicating the request for the management start of the resource; a second circuitry of the information processing terminal, the communication information generated by the first circuitry of the information processing apparatus by causing the image code to be captured by a camera, and acquiring, by the information processing terminal, the reservation information from the information processing apparatus using the communication information received by the second circuitry of the information processing terminal, wherein the second circuitry of the information processing terminal is configured to receive the image code including the communication information displayed on the display, wherein said generating the image code by the first circuitry of the information processing apparatus includes converting the communication information into the image code to generate the image code.

(Previously Presented) An information processing apparatus communicably connected to, via a network, an information processing terminal, the information processing apparatus comprising: circuitry configured to generate an image code including communication 


Reasons for Allowance

Claim amendments filed on 12/09/2021 overcame the rejection under 35 U.S.C.103, and accordingly the rejection has been withdrawn. The closest prior art(s) to the claimed invention include(s) Walker et al. (US 2012/0075068 A1) and Turner et al. (US 8,887,262 B1). None of the prior art(s) alone or in combination teach(es) the claimed invention as detailed in claims 1, 19, and 20; wherein the novelty is not in one limitation, but rather in the combination of all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624